Citation Nr: 0839502	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-28 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to a service-connected disability.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
with bilateral radiculopathy, effective September 20, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for "degenerative disc disease of the lumbar spine with 
bilateral radiculopathy" with an evaluation of 20 percent 
effective September 20, 2001; and which denied service 
connection for a left knee disorder.  

In July 2008 the veteran appeared at the St. Petersburg RO 
and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

The Board notes that in October 2007 the veteran requested 
that a previously denied claim for service connection for a 
psychiatric disorder secondary to his service-connected back 
disorder be reopened.  He also raised the issue of service 
connection for erectile dysfunction secondary to pain 
medication.  See Transcript, p. 23.  These claims, which have 
not been adjudicated, are referred back to the RO for 
appropriate action.

In addition to the foregoing, the veteran testified at length 
during his July 2008 testimony regarding bowel and bladder 
incontinence and bilateral leg complaints.  See Transcript, 
pp. 5-8, 11-13.  However, these issues, which were denied in 
a September 2005 rating decision, are not on appeal before 
the Board.  These issues are referred back to the RO for 
clarification as to whether the veteran's seeks to reopen his 
previously denied claims for these disorders.  

The issue of entitlement to an initial disability rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine with bilateral radiculopathy is addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

The record contains competent probative medical evidence 
which indicates that the veteran's nonservice-connected left 
knee disorder is due to his service-connected low back and 
right knee disabilities.


CONCLUSION OF LAW

A nonservice-connected left knee disorder is due to a 
service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a left knee 
disorder, which he contends is secondary to his service-
connected low back disability.  He stipulates that his left 
knee disorder was not incurred during service, but maintains 
that his left knee condition "is SECONDARY to [his] lower 
back condition and AGGRAVATED by the right knee condition."  
During his July 2008 Board hearing he testified that his left 
knee pain began in 1990, and said that he tended to 
compensate for the "severe" pain in his service-connected 
right knee by using his left leg as a load bearing leg.  He 
testified that he walked with an abnormal gait or limp before 
becoming wheelchair bound, and said that the left knee 
"still gives out . . . just like the right leg."  He also 
testified that he was told by treating physicians that it was 
the gait from his service-connected right knee that caused a 
premature disability in his left knee.  The record confirms 
that the veteran is service-connected for degenerative disc 
disease of the lumbar spine with bilateral radiculopathy, and 
for a right knee disability, including arthritis.  

Service connection may be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service- connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service- connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.

VA treatment records confirm that the veteran has a current 
left knee disorder.  In July 2005 he was accorded a 
compensation and pension (C&P) knee examination by a private 
physician.  Unfortunately, the physician did not comment with 
regard to the veteran's left knee.  However, in a medical 
record dated in September 2008 a VA physician averred as 
follows:

This is to certify that [the veteran] 
is suffering from service-connected 
degenerative disc disease of lumbar 
spine and arthropathy of right knee.  
Because of his low back and right knee 
pain he is relying more on left leg and 
knee for stability.  He developed pain 
and discomfort on left knee and 
underwent repair of left cruciate 
ligament.

In my medical opinion it is as likely 
as not the left knee pain is the result 
of dependence more on left leg due to 
low back and right knee pain.

Service treatment records (STRs) contain no evidence of a 
left knee disorder.  Indeed, the veteran himself stipulates 
that his left knee disorder was caused by a service-connected 
disability.  Direct service connection for a left knee 
disorder under the provisions of 38 C.F.R. § 3.303 is thus 
not warranted.  Even so, the record contains competent 
medical evidence which instructs that there is a relationship 
between the veteran's nonservice-connected left knee disorder 
and his service-connected low back and right knee 
disabilities, and the record contains no evidence to the 
contrary.  As the preponderance of the evidence is thus in 
favor of the veteran's claim, service connection for a left 
knee disability secondary to the veteran's service-connected 
low back and right knee disabilities is warranted.  See 38 
C.F.R. §§ 3.102, 3.310.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the fully favorable nature of the Board's decision. 


ORDER

Service connection for a left knee disability is granted.


REMAND

The veteran also seeks an increased rating for his service-
connected low back disability.  During his July 2008 Board 
hearing he and his wife testified at length regarding his 
symptoms.  He also testified that he has been granted Social 
Security (SSA) disability benefits, and reported that he had 
upcoming appointments for treatment by VA.  

In October 2008 the veteran forwarded a copy of an August 
2008 SSA disability award letter to the Board.  
Unfortunately, respective medical records have not been 
associated with the claims file, and there is no indication 
that these records were ever requested by the RO.  On remand 
an attempt should be made to procure, and to associate with 
the claims file, a copy of the medical records used in 
support of SSA's August 2008 grant of disability benefits.  
See 38 C.F.R. § 3.159(c)(2).  Since the file is being 
returned a request should also be made for all VA medical 
records dating from September 2007.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  

In addition to the foregoing, the Board notes that in 
correspondence received by the RO in August 2004 the veteran 
stated as follows:

In conjunction with the attached VA 
Form 9, I want a hearing before a 
Hearing Officer of the DVA Regional 
Office, St. Petersburg, Florida 
regarding the issues of this claim.

While the veteran was duly accorded a Board hearing, there is 
no indication that the requested RO hearing was provided.  On 
remand the RO should clarify whether the veteran still 
desires an RO hearing.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the veteran and ask him whether 
he still desires a RO hearing.  If the 
veteran advises that he no longer desires 
an RO hearing, document the claims file 
accordingly.  [NOTE:  THE VETERAN HAS 
ALREADY TESTIFIED AT A BOARD HEARING-DO 
NOT SCHEDULE ANOTHER BOARD HEARING].

2.  Request all VA medical records from the 
Orlando VAMC dating from September 18, 
2007.  If no further treatment records 
exist, the claims file should be documented 
accordingly.  Also attempt to obtain any 
other pertinent treatment records 
identified by the veteran during the course 
of the remand, provided that requisite 
authorization forms are completed.  

3.  Contact the Social Security 
Administration and request a copy of the 
medical records upon which the veteran's 
August 2008 grant of Social Security 
disability benefits are based.  The 
originating agency should take steps to 
ensure that the associated records is made 
a part of the claims file before the 
veteran's claim is re-adjudicated.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


